PER CURIAM.
Appellant, pro se, appeals from an order of the trial court denying his motion to vacate his judgment and sentence pursuant to Rule 3.850, Florida Rules of Criminal Procedure. Appellant’s motion is defective on its face as it does not specify whether defendant had filed any previous post-eon-viction motions, and if so, how many. Neither did it state whether an appeal was taken.
Accordingly, the lower court’s order is affirmed. However, such affirmance is without prejudice to appellant to refile in compliance with Rule 3.850(b) and (c), Florida Rules of Criminal Procedure. Catlett v. State, 367 So.2d 735 (Fla. 4th DCA 1979); Saxon v. State, 384 So.2d 35 (Fla. 5th DCA 1980).
McCORD, BOOTH and SHAW, JJ., concur.